DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Requarth (US 2012/0197062A1) in view of Harrison et al. (2009/0048618A1).
Regarding claim 16, Requarth discloses a system for forming a side-to-side [0006] anastomosis in a gastrointestinal tract of a patient. The system includes a first magnetic member (15m) that is capable of being located adjacent a first luminal tissue region at a first location along the gastrointestinal tract. A second magnetic member (15m; Fig. 4) is capable of being located adjacent a second luminal tissue region at a first location along the gastrointestinal tract. The second luminal tissue region is adjacent the first luminal tissue region. However, Requarth does not expressly disclose that the first and second magnetic members are capable of attracting one another with a force of at least about 6N when engaged with one another with first and second luminal tissue regions interposed therebetween to effect necrosis in portions of the tissue regions but discloses that the magnets have sufficient magnetic strength to apply sufficient compressive force to form an anastomosis [0067]. 
In the same field of endeavor, anastomosis, Harrison teaches a device including first and second magnetic components that apply enough force over time to cause necrosis of tissue therebetween [0184]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Requarth with the capability of applying 6N of force, as taught by Harrison et al., as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With this modification, the first and second members are capable of forming a small intestine side-to-side anastomosis between a first small intestine location and a second small intestine location [0186] when the first and second magnetic members are placed in the first and second small intestine locations and engage with one another to form a small intestine-to-stomach anastomosis between a small intestine location and a stomach location. It is noted that the independent claim is a system claim and not a method claim, thus the prior art must only be capable of performing the claimed functional limitations.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Requarth in view of Harrison et al., as applied to claim 16 above, and further in view of Harrison et al. (US 2013/0253548A1, “Harrison”).
Regarding claim 17, the combination of Requarth and Harrison et al. does not disclose that the first and second magnetic members include first and second engagement surfaces, wherein the second engagement surface is inclined relative to the first engagement surface when magnetically aligned.
In the same field of endeavor, magnamosis, Harrison teaches a magnamosis that includes a first implant defining a convex mating surface and a second implant defining a concave mating surface, wherein the convex mating surfaces faces the concave mating surface to form a magnetic mating of the surfaces [0005-0006]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided first and second magnetic members of the combination of Requarth and Harrison et al. with first and second engagement surfaces, wherein the second engagement surface is inclined relative to the first engagement surface when magnetically aligned, as taught by Harrison, to provide means for non-uniform compressive force that increases radially inward toward the center of the surfaces [0018]. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Requarth in view of Harrison et al., as applied to claim 16 above, and further in view of Beisel et al. (US 2016/0262761A1, “Beisel”) in view of McWeeney et al. (US 2011/0295285A1, “McWeeney”).
Regarding claim 20, the combination of Requarth and Harrison et al. discloses that the system is capable of being used in a side-to-side gastrointestinal anastomosis ([0028]; Cole, [0011; Requarth]) which would include a side-to-side small intestine to small intestine anastomosis and the small intestine-to-stomach anastomosis. The combination of Requarth and Cole does not disclose that the first and second magnetic members are capable of forming an anastomosis in luminal tissue regions having a combined thickness within a range from about 4mm to about 8mm prior to compression and that the anastomosis is generated within a range from 3 days to 14 days.
In the same field of endeavor, magnetic anastomosis, Beisel teaches devices (10, 20) that are capable of being customized depending upon the surgical technique, wherein the design specifications include inner and outer diameters, thickness of target tissue, and the amount of force at a specific distance [0066]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second magnetic members of Requarth and Cole with means to compress tissue having a combined thickness within the claimed range of about 4mm to about 8mm, as taught by Beisel, to provide sufficient force to compress the tissue to form an anastomosis.
In the same field of endeavor, magnetic anastomosis, McWeeney teaches two magnets that are capable of causing tissue to necrose after a period of several days (3-15; [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second magnetic members of Requarth and Cole with means to necrose within the claimed range of 3 to 14 days, as taught by McWeeney, to create a desired opening within tissue.
Claim(s) 28-37, 39 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gittard et al. (US 2015/0057687A1, “Gittard”) in view of Cole.
Regarding claim 28 and 29, Gittard disclose an instrument capable of guiding a first magnetic member to form an anastomosis. The instrument includes an elongate member (52;[0038-0040]) that has distal and proximal portions. A magnetic material [0040] is located on the distal portion (60; Fig. 15) of the elongate member.The magnetic material is capable of magnetically engaging with the first magnetic member (24) and guiding the first magnetic member towards a target location for forming an anastomosis. 
However, Gittard does not expressly disclose that the magnetic material engages with the first magnetic member with a force of no more than about 6N or is capable of applying no more than about 100kPa of pressure to the luminal wall. In the same field of endeavor, anastomosis, Cole teaches a device including first and second components that are formed of material that is capable of producing a magnetic field (C6;L10-55). The magnetic components are capable of exerting an amount of force dependent on various factors including materials used, size of the magnets, number of magnets, an application, wherein different applications call for different force ranges (C6; L40-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Gittard with the capability of applying 6N or no more than 100 kPa of force, as taught by Cole, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 30, the combination of Gittard and Cole discloses that the first magnetic member includes rounded edges [0041, 0046; Gittard] that are capable of decreasing pressure to a luminal wall when the first magnetic member moves along the luminal wall with engagement by the distal portion.
Regarding claims 31 and 32, the combination of Gittard and Cole discloses that the elongate member includes a flexible o shaft having a certain degree of stiffness [0038; Gittard]. The cross-sectional diameter of the elongate member is substantially fixed along a majority of the length of the elongate member (Fig. 17; Gittard).
Regarding claim 33, the combination of Gittard and Cole discloses that the elongate member is flexible [0038; Gittard] and includes a length that is greater than the length of the outer tube (28) and based on desired manipulation of the delivery catheter [0042]. The outer tube is disclosed to have a length ranging from several inches to several feet long [0036]. The term several is defined as more than two but few than many. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the elongate member of the combination of Gittard and Cole with the a length of at least 1 meter, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device: Gardner v. TEC Syst. Inc., 725 F.2d 1338,220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.E. 830, 225 SPQ 232 (1984). In the instant case, the device of the combination of Gittard and Cole would not operate differently with the claimed length and since Gittard discloses that the elongate member is longer than several feet long, the elongate member would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter ”may” be within the claimed ranges [0199;specification].
Regarding claim 34, the combination of Gittard and Cole discloses that the first magnetic member (24; Gittard) is capable of engaging the magnetic material of the instrument [0040]. A second magnetic member (68; Fig. 17; Gittard) is capable of being attracted to the first magnetic member.
Regarding claims 35-36, Gittard discloses a second instrument capable of guiding the second magnetic member towards the target location near the first magnetic member (Figs. 16, 17; Gittard). The second instrument includes an elongate member (96;[0044-0045]) that has distal and proximal portions. A magnetic material [0044] is located on the distal portion (98; Fig. 17; Gittard) of the elongate member. The magnetic material is capable of magnetically engaging with the first magnetic member (24) and guiding the first magnetic member towards a target location for forming an anastomosis. 
However, Gittard does not expressly disclose that the magnetic material engages with the first magnetic member with a force of no more than about 6N or is capable of applying no more than about 100kPa of pressure to the luminal wall. In the same field of endeavor, anastomosis, Cole teaches a device including first and second components that are formed of material that is capable of producing a magnetic field (C6;L10-55). The magnetic components are capable of exerting an amount of force dependent on various factors including materials used, size of the magnets, number of magnets, an application, wherein different applications call for different force ranges (C6; L40-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Gittard with the capability of applying 6N or no more than 100 kPa of force, as taught by Cole, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 37, the combination of Gittard and Cole discloses a method of placing a first magnetic member using the instrument of claim 28. The first magnetic member (24; Gittard) is engaged with the magnetic material of the distal portion (60). The first magnetic member is guided to the target location with the distal portion ([0041-0042; Fig. 14, 15).
Regarding claim 39, the combination of Gittard and Cole discloses placing a second magnetic member (68; Gittard) at a second target location with a second instrument (96) that includes a second distal portion (98) including a second magnetic material (Figs. 16, 17; Gittard).
Regarding claim 42, the combination of Gittard and Cole discloses that the first magnetic member (24; Gittard) is engaged with the magnetic material of the distal portion (60). The first magnetic member is guided to the target location with the distal portion ([0041-0042; Fig. 14, 15). The second magnetic member (68) is engaged with the magnetic material of the distal portion (98) of the second instrument (96). The second magnetic member is guided to the target location with the distal portion (Fig. 16-17). The first and second magnetic members are disengaged from the distal portions of the first and second instruments via removing an attractive force therebetween [0042, Fig. 17]. The first and second magnetic members are coupled via the attractive force (Fig. 17; Gittard).
Regarding claims 43 and 44, the combination of Gittard and Cole discloses that the first and second magnetic members couple and compress at least a tissue wall separating the members that is tissue wall of a gastrointestinal tract (C13;L1-10).
Claim(s) 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gittard et al. (US 2015/0057687A1, “Gittard”) in view of Cole, as applied to claim 37 above, and further in view of Lukin et al. (US 2016/0022266A1, “Lukin”).
Regarding claim 38 and 40, the combination of Gittard and Cole does not disclose that the first magnetic member is disengaged from the distal portion when the second magnetic member has been placed at a second target location adjacent to the first target location and separating the first and second instruments from the first and second magnetic members.
In the same field of endeavor, anastomosis, Lukin teaches a method of disengaging the first magnetic member (240; Fig. 21) from an elongate member (1070) when the second magnetic member has been placed at a second target location adjacent to the first target location and separating the first and second instruments from the first and second magnetic members (Fig. 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Gittard and Cole with the step of disengaging the first and second magnetic members from the distal portions after placing them adjacent to one another, as taught by Lukin, to provide means for maneuvering and altering location if desired. 
Allowable Subject Matter
Claim(s) 18-19 and 41 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-27 are allowed. The prior art of record does not disclose or suggest a that pressure exerted on inner portions of the first and second luminal tissue regions is greater than pressure exerted on outer portions of the first and second luminal tissue regions by at least a factor of 2.
Claims 45-46 are allowed. The prior art does not disclose or suggest a method of selecting a pair of magnetic members from among a plurality of pairs sized to form different sizes, guiding a first magnetic member within about six feet of a duodenum and guiding a second magnetic member within six feet of an ileocecal valve. No other references or reasonable combination thereof could be found which disclose or suggest these features in combination with other claimed limitations.
Response to Amendment
	This Office Action is in response to the Amendment filed 25 April 2022. Claim(s) 16-47 are currently pending. The Examiner acknowledges the amendments to claim(s) 22, 23 to correct a claim objection, and amendments to claims 45 and 46 to correct antecedent basis.

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. The Applicant contends that the references that were cited within the rejections were not the best. Respectfully, the Examiner fully considered and compared all the prior art references cited within one another and with the Applicant’s disclosure,  as well as their combination to avoid unnecessary rejections. The Examiner further cited additional references that were considered pertinent.
The Applicant contends that the Examiner used improper rejections utilizing “Routine Optimization”. The Applicant contends that the Examiner did not articulate rationale that included an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have a reasonable success to formulate the claimed range. Respectfully, with regard to Requarth in view of Harrison et al., the Examiner explains that the first and second magnetic components can apply enough force over time to cause necrosis, thus it would have been obvious to use routine optimization to determine the force to apply over a time to cause necrosis to discover the optimum workable range. 
Applicant’s arguments, filed 25 April 2022, with respect to Requarth in view of Cole and Harrison in view of Cole, have been fully considered and are persuasive wherein Cole teaches a preferable range of less than 0.15lbs (0.66N) as cited by Applicant and is less than the at least 6 about Newtons. The rejection of Requarth in view of Cole has been withdrawn. 
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive with respect to the rejection citing Requarth in view of Harrison. The Applicant contends that Requarth’s magnets are not annular or disk-shaped in nature, thus a person of ordinary skill in the art would not look to Harrison’s annular or disk-shaped magnets as sources of potential improvement to Requarth’s magnets. Respectfully, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner looked to devices in the same field of endeavor, magnetic anastomosis devices. 
The Applicant contends that the Examiner did not provide a valid rationale that included an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have a reasonable success to formulate the claimed range. Respectfully, with regard to Requarth in view of Harrison et al., the Examiner explains that the first and second magnetic components can apply enough force over time to cause necrosis, thus it would have been obvious to use routine optimization to determine the force to apply over a time to cause necrosis to discover the optimum workable range. The Applicant contends that implanting magnetic devices in a patient so as to deliberately form holes in the small intestine, thereby potentially risking allowing partially digested food to leak into the abdominal cavity, through magnetic clamping is hardly “routine experimentation”. Respectfully, the Examiner did not provide or offer the ladder statement as means for routine experimentation since it is well known that routine experimentation is not performed by placing patients in serious harm, death or injury. 
Applicant’s arguments, filed 25 April 2022, with respect to Harrison, have been fully considered and are persuasive. Although Harrison discloses a pressure gradient, Harrison does not disclose that the pressure exerted on outer portions of the first and second luminal tissue regions is greater by at least a factor of 2. The rejection of Harrison has been withdrawn. 
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive with respect to the rejection citing Gittard in view of Cole. The Applicant contends that the Examiner used improper rejections utilizing “Routine Optimization”. The Applicant contends that the Examiner did not articulate rationale that included an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have a reasonable success to formulate the claimed range. Respectfully, with regard to Gittard in view of Cole, the Examiner explains that the magnetic components can produce a magnetic field (C6;L10-55) and are capable of exerting an amount of force dependent on various factors, i.e. materials, size of magnets, number of magnets, and different applications call for different force ranges (C;L40-55), thus it would have been obvious to use routine optimization to determine the force to apply to a luminal wall to form an anastomosis and discover the optimum workable range. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771